DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is a NON-FINAL Office Action rejection on the merits. Claims 1-9, filed August 26th, 2019, are currently pending and have been addressed below. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2018-157478, filed on August 24th, 2018. 	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application. 	The current claims are being examined according to the earliest effective filing date, August 26th, 2019. An earlier effective filing date of August 24th, 2018 may be granted upon receipt of a certified English translation. 	The Examiner notes, while the claims have been examined according to the earliest effective filing date of August 26th, 2019, in the effort of compact prosecution, all prior art references cited below have an effective filing date earlier than August 24th, 2018. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller configured to execute…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-2 and 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (e.g. a law of nature, natural phenomenon, or abstract idea) without significantly more. 	In a test for patent subject matter eligibility, claims 1-9 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below.
	Independent claims 1, 8, and 9 recite an information processing apparatus and method, and a non-transitory storage medium, respectively. Under Step 2A, Prong I, claims 1, 8, and 9 are directed to an abstract idea without significantly more, as the claims recite a judicial exception. Detecting approach of a vehicle to an advertisement to be displayed and providing a stimulus relevant to the advertisement are considered to be abstract ideas, specifically, certain methods of organizing human activity (e.g., advertising activities or behaviors), and mental processes (e.g., observation). Therefore, under Step 2A, Prong I, claims 1, 8, and 9 recite an abstract idea. 	Step 2A, Prong II, is used to determine whether any claim recites an additional element that integrates the judicial exception (abstract idea) into a practical application. The independent claims recite a controller, a vehicle, and a computer. These additional elements are not found to integrate the judicial exception into a practical application. Alone and in combination, the additional elements are seen as adding the words “apply it” (or an equivalent) with the judicial exception, and merely using a computer as a tool to perform an abstract idea. For example, Dependent claims 2 and 6-7 recite the apparatus of claim 1. When analyzed as a whole, these claims are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed towards an abstract idea. Under Step 2A, Prong I, these claims introduce another abstract idea, or further narrow the abstract idea set forth in the independent claims. For example, claim 2 states, “…the controller executes displaying the advertisement.” This limitation is found to present an abstract idea, e.g. advertising behaviors or activities. Claims 6 and 7 are found to merely narrow the abstract idea set forth in claim 1. Therefore, under Step 2A, Prong I, dependent claims 2- 7 recite an abstract idea.  
	Under Step 2A, Prong II, claim 2 introduces “digital signage” as an additional element. This element is seen to be merely using a computer as a tool to perform an abstract idea, and generally linking the judicial exception to a technological field. The claimed “digital signage” has 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-2, 8, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by High et al. (US 2017/0132663 A1).
	As per claim 1, High discloses an information processing apparatus comprising a controller configured to execute: 
	detecting approach of a vehicle to an advertisement to be displayed ([0021] user device 120 may generally comprise any processor-based mobile device. In some embodiments, user device 120 may be one or more of a mobile phone, a smartphone, a tablet device, a mobile computer, a vehicle dashboard system. [0026] step 220, the system authenticates a user device. The user device may be selected … as long as the user device is within a predetermined distance threshold from the display device and/or vehicle carrying the display device. The distance between the user device and the display device may be determined based on one or more of the strength of the user device's wireless signal and the user device’s GPS coordinate. In some embodiments, the user device may be selected based on its position relative to the display device [0012] users may receive targeted advertising on the displays); and 	providing a stimulus relevant to the advertisement to any one or more of five senses other than a visual sense of a person in the vehicle if the approach of the vehicle to the advertisement is detected ([0012] The targeted advertisement may be selected based on the customers user profile which may include information relating to the customer's shopping patterns, demographics, and preferences. In some embodiments, the displayed content may include one or more of a ball game, a movie, a video clip, and the view around the vehicle. [0022] The user device 120 may also include user input/output devices such as a display screen, a touch screen, one or more keys, a microphone, a speaker, and the like, for interacting with … the content displayed on the display device 117 of the mobile billboard system 110. [0027] In step 230, the system communicatively couples to the user device authenticated in step 220. Generally… the information received from the user device is used to determine the displayed content. [0029] displayed content may include an audio component… audio content [stimulus]  may be transmitted to and played by the user device [vehicle]).  
	As per claim 2, High discloses the apparatus of claim 1, and also discloses the following: 
	wherein the controller executes displaying the advertisement on a digital signage ([0012] users may receive targeted advertising on the displays [0018] The display device 117 
	As per claim 8, High discloses an information processing method comprising: 
	detecting approach of a vehicle to an advertisement to be displayed ([0021] user device 120 may generally comprise any processor-based mobile device. In some embodiments, the user device 120 may be one or more of a mobile phone, a smartphone, a tablet device, a mobile computer, a vehicle dashboard system. [0026] step 220, the system authenticates a user device. The user device may be selected … as long as the user device is within a predetermined distance threshold from the display device and/or vehicle carrying the display device. The distance between the user device and the display device may be determined based on one or more of the strength of the user device's wireless signal and the user device’s GPS coordinate. In some embodiments, the user device may be selected based on its position relative to the display device [0012] users may receive targeted advertising on the displays); and 	providing a stimulus relevant to the advertisement to any one or more of five senses other than a visual sense of a person in the vehicle if the approach of the vehicle to the advertisement is detected ([0012] The targeted advertisement may be selected based on the customers user profile which may include information relating to the customer's shopping patterns, demographics, and preferences. In some embodiments, the displayed content may include one or more of a ball game, a movie, a video clip, and the view around the vehicle. [0022] The user device 120 may also include user input/output devices such as a display screen, a touch screen, one or more keys, a microphone, a speaker, and the like, for interacting with … the content displayed on the display device 117 of the mobile billboard system 110. [0027] In step 230, the system communicatively couples to the user device authenticated in step 
	As per claim 9, High discloses a non-transitory storage medium storing a program for allowing a computer to execute: 
	detecting approach of a vehicle to an advertisement to be displayed ([0021] user device 120 may generally comprise any processor-based mobile device. In some embodiments, the user device 120 may be one or more of a mobile phone, a smartphone, a tablet device, a mobile computer, a vehicle dashboard system. [0026] step 220, the system authenticates a user device. The user device may be selected … as long as the user device is within a predetermined distance threshold from the display device and/or vehicle carrying the display device. The distance between the user device and the display device may be determined based on one or more of the strength of the user device's wireless signal and the user device’s GPS coordinate. In some embodiments, the user device may be selected based on its position relative to the display device [0012] users may receive targeted advertising on the displays); and 	providing a stimulus relevant to the advertisement to any one or more of five senses other than a visual sense of a person in the vehicle if the approach of the vehicle to the advertisement is detected ([0012] The targeted advertisement may be selected based on the customers user profile which may include information relating to the customer's shopping patterns, demographics, and preferences. In some embodiments, the displayed content may include one or more of a ball game, a movie, a video clip, and the view around the vehicle. [0022] The user device 120 may also include user input/output devices such as a display screen, a touch screen, one or more keys, a microphone, a speaker, and the like, for interacting with … the content displayed on the display device 117 of the mobile billboard system 110. [0027] In step 230, the system communicatively couples to the user device authenticated in step .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over High, in view of Alpert et al. (“Background Music As an Influence in Consumer Mood and Advertising Responses”), hereinafter Alpert. 
	As per claim 3, High discloses the apparatus of claim 1, and also discloses the following:
	wherein: the [content] relates to a piece of music ([0012] users may receive targeted advertising on the displays while being able to request the display to perform functions they wish to see. The targeted advertisement may be selected based on the customer’s user profile which may include information relating to the customer's shopping patterns, demographics, and preferences. In some embodiments, the displayed con tent may include one or more of a ball game, a movie, a video clip, and the view around the vehicle. [0021] once a user device 120 is communicatively coupled to the mobile billboard system 110, the user may manually select content to display on the display device. For example, the user may select from one or more television programs, sports programs, video clips, commercials, musical videos, text messages, etc. to display on the display device 117 using the user device 120); and 	the controller executes playing the piece of music in the vehicle ([0022] The user speaker, and the like, for interacting with … the content displayed on the display device 117 of the mobile billboard system 110. [0029] displayed content may include an audio component… audio content [stimulus] may be transmitted to and played by the user device [vehicle]).	While High discloses playing music related to the content, High fails to disclose a piece of music associated with advertising content. Alpert discloses the following:	  wherein: the advertisement relates to a piece of music ([Abstract] A major component influencing audience responses is background music accompanying commercials. [Paragraph 12] Music has been used in consumer behavior research, as well as communications, psychology and music therapy research to determine its effects on behavior, preference, and mood).	High discloses an apparatus which plays content, which may include advertisements, for nearby vehicles. High also discloses an embodiment in which nearby vehicles may request specific content to be displayed on the device, such as a music video, and a stimulus related to the content may be played through the vehicle’s speakers. High also discloses a system where the advertisement may utilize external speakers within the vehicle. High fails to disclose, however, that the advertisements are related to a piece of music. It is well known to those in the art that advertisements are commonly related to a piece of music, as disclosed by Alpert. High’s system is fully capable of playing a piece of music related to an advertisement in the vehicle, and doing so would have been an obvious improvement to one of ordinary skill in the art before the effective filing date of the claimed invention
Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over High, in view of Tennakoon et al. (US 10,101,804 B1), hereinafter Tennakoon.
	As per claim 4, High discloses the apparatus of claim 1, and also discloses the following: 
wherein the controller executes causing emission of [a stimulus] relevant to the advertisement in the vehicle ([0012] The targeted advertisement may be selected based on the customers user profile which may include information relating to the customer's shopping patterns, demographics, and preferences. In some embodiments, the displayed content may include one or more of a ball game, a movie, a video clip, and the view around the vehicle. [0022] The user device 120 may also include user input/output devices such as a display screen, a touch screen, one or more keys, a microphone, a speaker, and the like, for interacting with … the content displayed on the display device 117 of the mobile billboard system 110. [0027] In step 230, the system communicatively couples to the user device authenticated in step 220. Generally… the information received from the user device is used to determine the displayed content. [0029] displayed content may include an audio component… audio content [stimulus] may be transmitted to and played by the user device [vehicle]).	While High discloses a controller causing a stimulus relating to an advertisement to occur in a vehicle, he fails to disclose a stimulus which is an odor. Tennakoon discloses the following:    	wherein the controller executes causing emission of an odor relevant to the advertisement [via] the [content system] ([Col. 2, Lines 58-64] when a smell bug is encountered, the device 102 may message the smell hardware module 104B to automatically disperse that corresponding smell and that smell will be mixed accordingly and dispersed. On the other hand a sense bug involving touch will need the user to be close to the system and only activated when the user is ready [Col. 3, Lines 15-22] a smell device 104B that generates a smell response based on the interactive content (such as for example a smell cartridge) or a taste device 104C (such as a 3D food printer cartridge) may be initially sold by a third party or a vendor in the market. In the system, an advertiser 108 may brand and pay for advertisements in the interactive content that may generate a response from one or more of the sense devices 104A-104E). Background, “a technology problem of the existing systems is that none of those systems provide integrates five sense content interaction.”  It would have been obvious to one of ordinary art before the effective filing date of the claimed invention to combine High and Tennakoon to integrate a “five sense content interaction” into a vehicular advertisement system, similarly stated in Applicant’s specification [0011], “… the information processing apparatus according to the embodiment of the present disclosure enhances the power of the advertisement to appeal to customers by stimulating any one or more of the five senses other than the visual sense of a person.”
	As per claim 6, High discloses the apparatus of claim 1, and High also discloses the following:
	the controller provides the stimulus to the person in the vehicle ([0012] The targeted advertisement may be selected based on the customers user profile which may include information relating to the customer's shopping patterns, demographics, and preferences. In some embodiments, the displayed content may include one or more of a ball game, a movie, a video clip, and the view around the vehicle. [0022] The user device 120 may also include user input/output devices such as a display screen, a touch screen, one or more keys, a microphone, a speaker, and the like, for interacting with … the content displayed on the display device 117 of the mobile billboard system 110. [0027] In step 230, the system communicatively couples to the user device authenticated in step 220. Generally… the information received from the user device is used to determine the displayed content. [0029] displayed content may include an wherein the advertisement relates to a food and/or a drink, and the controller provides the stimulus to recall the food and/or the drink to the person ([Col. 4, Lines 3-13, 55-57] one or more advertisers may connect to the interactive content delivery system 106, submit one or more advertisements and pay for one or more advertisements to be associated with certain time spots/markers in the content being delivered to each user interaction device 102. A food company may pay for its advertisements to be associated with markers for the smell or taste sense devices... taste device 104C may be a device that generated food in response to activation).  	High and Tennakoon are analogous references, as both are related to providing various stimuli to users exposed to digital content, including advertisements. High discloses providing a stimulus to a user in a vehicle, wherein the stimulus is related to an advertisement. High also discloses various types of content, however fails to disclose content and/or advertisements that relate to food/drink. Tennakoon discloses providing a stimulus to a user, wherein the stimulus is related to an advertisement. Tennakoon also discloses stimuli relating to any viewed content, giving an example embodiment in which the advertiser is advertising food, and the advertisement contains a related scent stimuli. Per Tennakoon’s Background, “a technology problem of the existing systems is that none of those systems provide integrates five sense content interaction.”  It would have been obvious to one of ordinary art before the effective filing date of the claimed invention to combine High and Tennakoon to integrate a “five sense content interaction” into a vehicular advertisement system, similarly stated in Applicant’s specification [0011], “… the information processing apparatus according to the embodiment of the present 
	As per claim 7, High discloses the apparatus of claim 1, and High also discloses the following:
	the controller provides the stimulus to the person in the vehicle ([0012] The targeted advertisement may be selected based on the customers user profile which may include information relating to the customer's shopping patterns, demographics, and preferences. In some embodiments, the displayed content may include one or more of a ball game, a movie, a video clip, and the view around the vehicle. [0022] The user device 120 may also include user input/output devices such as a display screen, a touch screen, one or more keys, a microphone, a speaker, and the like, for interacting with … the content displayed on the display device 117 of the mobile billboard system 110. [0027] In step 230, the system communicatively couples to the user device authenticated in step 220. Generally… the information received from the user device is used to determine the displayed content. [0029] displayed content may include an audio component… audio content [stimulus] may be transmitted to and played by the user device [vehicle]).	While High discloses a controller causing a stimulus relating to an advertisement [content] to occur in a vehicle, he fails to disclose content relating to a plant. Tennakoon discloses the following:
	wherein the [content] relates to a plant, and the controller provides the stimulus to recall the plant to the person ([Col. 2, Lines 29-37, 57-62] Once the content is loaded into the portal interface, the portal interface may provide the capability to move across various frames and scenes of the content and hotspot the relevant sections with associated sense bugs. As shown in FIG. 9, elements 900/901 are a user interface system that provides the ability to attach (hotspot) a sense experience to a scene or a segment of content. The drawing 902 shows how various sense hotspots are attached and tracked to the video content… Some of the sense bug Background, “a technology problem of the existing systems is that none of those systems provide integrates five sense content interaction.”  It would have been obvious to one of ordinary art before the effective filing date of the claimed invention to combine High and Tennakoon to integrate a “five sense content interaction” into a vehicular advertisement system, similarly stated in Applicant’s specification [0011], “… the information processing apparatus according to the embodiment of the present disclosure enhances the power of the advertisement to appeal to customers by stimulating any one or more of the five senses other than the visual sense of a person.”
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over High, in view of Tennakoon, and further in view of French et al. (US 2016/0012483 A1), hereinafter French.
	As per claim 5, High discloses the apparatus of claim 1, and also discloses the following:
	wherein the controller executes causing emission of [a stimulus] relevant to the advertisement in the vehicle ([0012] The targeted advertisement may be selected based on the customers user profile which may include information relating to the customer's shopping patterns, demographics, and preferences. In some embodiments, the displayed content may include one or more of a ball game, a movie, a video clip, and the view around the vehicle. [0022] The user device 120 may also include user input/output devices such as a display screen, a touch screen, one or more keys, a microphone, a speaker, and the like, for interacting with … the content displayed on the display device 117 of the mobile billboard system 110. [0027] In step 230, the system communicatively couples to the user device authenticated in step 220. Generally… the information received from the user device is used to determine the displayed content. [0029] displayed content may include an audio component… audio content [stimulus] may be transmitted to and played by the user device [vehicle]).	While High discloses a controller causing a stimulus relating to an advertisement to occur in a vehicle, he fails to disclose a stimulus which is an odor. Tennakoon discloses the following:    	wherein the controller executes causing emission of an odor relevant to the advertisement [via] the [content system] ([Col. 2, Lines 58-64] when a smell bug is encountered, the device 102 may message the smell hardware module 104B to automatically disperse that corresponding smell and that smell will be mixed accordingly and dispersed. On the other hand a sense bug involving touch will need the user to be close to the system and only activated when the user is ready [Col. 3, Lines 15-22] a smell device 104B that generates a smell response based on the interactive content (such as for example a smell cartridge) or a taste device 104C (such as a 3D food printer cartridge) may be initially sold by a third party or a vendor in the market. In the system, an advertiser 108 may brand and pay for advertisements in . 	High and Tennakoon are analogous references, as both are related to providing various stimuli to users exposed to digital content, including advertisements. High discloses providing a stimulus to a user in a vehicle, wherein the stimulus is related to an advertisement. High, however, fails to disclose a stimulus that involves the sense of smell. Tennakoon discloses providing a stimulus to a user, wherein the stimulus is related to an advertisement. Tennakoon also discloses stimuli relating to any viewed content, the stimuli relating to at least five senses, including smell. Per Tennakoon’s Background, “a technology problem of the existing systems is that none of those systems provide integrates five sense content interaction.”  It would have been obvious to one of ordinary art before the effective filing date of the claimed invention to combine High and Tennakoon to integrate a “five sense content interaction” into a vehicular advertisement system, similarly stated in Applicant’s specification [0011], “… the information processing apparatus according to the embodiment of the present disclosure enhances the power of the advertisement to appeal to customers by stimulating any one or more of the five senses other than the visual sense of a person.”
	While High and Tennakoon disclose a controller providing an odor relevant to the advertisement directly to the person inside the vehicle, they fail to disclose sending a stimulus toward the person. French discloses the following:
	detecting approach of a [person] to an advertisement to be displayed ([0021] Display of an advertisement may also include emit ting a scent. For example, if two consumers are passing a store booth that sells perfume and it has a system that can emit one of many scents on demand, it might see that one of those persons likes that scent and it might emit that scent to increase the probability that that person will recommend the emitted scent to the other person present)	wherein the controller executes sending an odor relevant to the advertisement toward [a person] from a place at which the advertisement is displayed ([0020] Display of an advertisement may include many different forms. For example, a static display including images and/or text, playing a video, playing of audio, or sending data including text, audio, video and/or images. Display may also include touch display, for example, braille. [0021] Display of an advertisement may also include emit ting a scent. For example, if two consumers are passing a store booth that sells perfume and it has a system that can emit one of many scents on demand, it might see that one of those persons likes that scent and it might emit that scent to increase the probability that that person will recommend the emitted scent to the other person present).  	High, Tennakoon, and French are analogous references as all are related to displaying stimuli relating to advertisements, other than visual stimuli, to users. The combination of High and Tennakoon disclose an advertisement system that may display an advertisement to a person inside of a vehicle, where the advertisement display is outside of the vehicle. Additionally, the system can provide an odor related to the advertisement, where the odor is provided from a connected device inside of the vehicle. However, they fail to disclose sending the odor towards the vehicle, or user. French discloses an advertising system that detects a person approaching an advertisement, and sends an odor towards the person. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine French into High and Tennakoon. Doing so allows for users to experience non-visual stimuli, such as scents, even when the user has chosen to not use/purchase/install the scent-providing component of the disclosed invention themselves. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE MADISON DAVIS whose telephone number is (571)272-2028.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.D./Examiner, Art Unit 3622                                                                                                                                                                                                        
/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622